Citation Nr: 1021907	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  08-29 720A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
status post right wrist fusion; previous fracture of 
navicular bone (major).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to July 
2007.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, in which the RO, in 
pertinent part, granted service connection and assigned 
initial 10 percent ratings for status post right wrist 
fusion; previous fracture of navicular bone (major), and 
status post left wrist fusion; previous fracture of navicular 
bone (minor); and granted service connection and assigned 
initial noncompensable (0 percent) ratings for hypertension 
and status post surgical closure of bladder rupture.  Each 
grant of service connection was effective August 1, 2007.  
The RO issued a statement of the case (SOC) regarding the 
claims for higher initial ratings for the aforementioned 
disabilities in September 2008.  In his October 2008 
substantive appeal, the Veteran stated that he had read the 
SOC and was only appealing the claim for a higher initial 
rating for his right wrist disability.  As such, an appeal 
was only perfected in regard to this issue.  See 38 C.F.R. § 
20.200 (2009) (appeal consists of a timely filed notice of 
disagreement and, after issuance of a statement of the case, 
a substantive appeal). 

During the pendency of the appeal, the Veteran's claims file 
was transferred to the jurisdiction of the Columbia, South 
Carolina RO.  

In a March 2009 rating decision, the RO granted an initial 30 
percent rating for the service-connected right wrist 
disability, effective August 1, 2007.  

In correspondence dated in March 2008, the Veteran requested 
service connection for a stomach scar.  In a June 2008 
letter, the RO asked the Veteran to clarify whether his 
stomach scar was a new condition for which he was seeking 
service connection, or whether he was referring to his 
service-connected closure of bladder rupture.  In 
correspondence received later that month, the Veteran again 
listed the issue of service connection for a stomach scar.  A 
claim for service connection for a stomach scar has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over this matter, and it is 
referred to the AOJ for appropriate action.  


FINDING OF FACT

On May 12, 2010, prior to the promulgation of a decision in 
the appeal, the Veteran requested withdrawal of the appeal 
with regard to the claim for an initial rating in excess of 
30 percent for status post right wrist fusion; previous 
fracture of navicular bone (major).  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
Veteran, with regard to his claim for an initial rating in 
excess of 30 percent for status post right wrist fusion; 
previous fracture of navicular bone (major), have been met.  
38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 20.202, 20.204 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2009), the Board 
may dismiss any appeal which fails to allege specific error 
of fact or law in the determination being appealed.  A 
substantive appeal may be withdrawn on the record during a 
hearing, and at any time before the Board promulgates a 
decision.  See 38 C.F.R. §§ 20.202, 20.204 (2009).  
Withdrawal may be made by the Veteran or by his or her 
authorized representative.  See 38 C.F.R. § 20.204 (2009).  

In correspondence received in May 2010, the Veteran requested 
withdrawal of the appeal in regard to his claim for an 
initial rating in excess of 30 percent for his right wrist 
disability.  He stated that he was satisfied with the 30 
percent rating assigned, and did not want to pursue a higher 
rating.  Hence, there remain no allegations of errors of fact 
or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal and it must 
be dismissed.



ORDER

The appeal is dismissed.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


